Citation Nr: 1710697	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Brenda Hill


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an October 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran was formally diagnosed with sleep apnea in March 2009 after completing an at-home sleep study provided by the VA.  The Veteran contends that his current sleep apnea is related to his military service.  Although sleep apnea was not noted on the Veteran's entrance medical examination and not documented in the Veteran's service treatment records, he testified that he began noticing sleep apnea symptoms while in service.  

In March 2017, the Veteran submitted two separate lay statements, from O.W. and C.P., who personally witnessed the Veteran sleeping in the military, which stated that the Veteran snored, had difficulty sleeping, and would stop breathing while he slept. 

The Veteran has not been afforded a VA examination in connection with his claim for sleep apnea.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Additionally, the Veteran is service connected for posttraumatic stress disorder (PTSD).  Although the Veteran has not alleged secondary service connection, throughout the record it is stated that the Veteran has difficulty sleeping in connection with his PTSD.  On remand, the examiner is asked to also determine whether the Veteran's service connected PTSD caused or aggravated his sleep apnea.  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After reviewing the record, and with consideration of the Veteran's statements and the lay statements provided from O.W. and C.P., the examiner is asked to address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to the Veteran's military service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service connected PTSD?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was permanently worsened (aggravated) by his service connected PTSD?

The VA examiner should indicate that the claims file was reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


